DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Falk Ewers on 1/13/22.
The application has been amended as follows: 
Claims 1-15 have been replaced in their entirety with the following claims: 

1. A method for controlling a power tool comprising a drill, a miter saw, circular saw, or jigsaw, which has at least one processing tool comprising a drill bit or a saw blade for processing one or more workpieces made of different materials comprising wood, metal, or plastic, comprising the following steps: 
	ascertaining a workpiece characteristic of the workpiece to be processed from previously acquired measured values, 
determining the workpiece material from the workpiece characteristic of the workpiece to be processed, 

storing the initial values for putting the power tool into operation with machine parameters set to the initial values and/or putting the power tool into operation with machine parameters set to the initial values, 
wherein a cooling constant is ascertained according to the Newtonian cooling law as the workpiece characteristic of the workpiece to be processed, 
wherein, to ascertain the cooling constant, an ambient temperature is measured or specified, the workpiece is heated until a specified initial temperature is reached, and then, after passage of a specified duration, the actual temperature of the workpiece is measured, whereupon the cooling constant is computed, in particular according to the following formula: 

    PNG
    media_image1.png
    436
    596
    media_image1.png
    Greyscale

T: is a temperature of the workpiece at the defined point in time t; and 


2. The method according to claim 1, wherein during subsequent processing of the workpiece using the power tool with machine parameters set to the initial values, the processing is either performed continuously with machine parameters set to the initial values or at least proceeding from machine parameters set to the initial values, which are re-adjustable in the course of work, however. 

3. The method according to claim 1, wherein temperature values are acquired in a contactless manner to ascertain the cooling constant, wherein the workpiece is heated in a contactless manner, preferably by means of a laser beam source comprising a laser diode, until the specified initial temperature is reached. 

4. The method according to claim 1, wherein, to determine the workpiece material, the ascertained cooling constant is compared to known and/or stored values for the cooling constants of workpieces made of different materials. 

5. The method as recited in claim 3, wherein a laser flash analysis is carried out to ascertain the cooling constant, in particular by means of an IR temperature sensor operating in a contactless manner, which is used to measure its sensor temperature as the ambient temperature and the surface temperature of the workpiece, wherein a 

6. The method as recited in claim 5, wherein, while the workpiece is heated, it is continuously acquired whether the specified initial temperature is reached, in particular using the temperature sensor comprising the IR temperature sensor. 

7. The method according to claim 5, wherein the temperature sensor and the laser beam source are actuated via pulse width modulation, so that they are alternately in operation. 

8. The method according to claim 1, wherein, when specifying the initial values for the machine parameters, further workpiece properties characterizing the workpiece comprising a workpiece thickness, are taken into consideration, wherein these workpiece properties are preferably also determined from at least one additional measured value acquired by means of at least one additional sensor. 

9. The method according to claim 1, wherein, in the determination of the workpiece material, in addition to the cooling constant, supplementary workpiece material properties are also incorporated comprising a reflectivity in a specific wavelength spectrum, which is ascertained from at least one supplementary measured value acquired by means of at least one supplementary sensor. 



11. The power tool according to claim 10, wherein a machine controller is configured to ascertain the cooling constant of the workpiece to be processed from previously acquired measured values, to determine the workpiece material from the ascertained cooling constant, to specify initial values, which are suitable for processing the workpiece made of the determined workpiece material using the power tool, for machine parameters including feed, speed, and torque, and to store the initial values for putting the power tool into operation with machine parameters set to the initial values and/or to put the power tool into operation with machine parameters set to the initial values. 

12. The power tool according to claim 10, wherein an electronics unit and/or a number of actuators are configured to set the initial values. 

13. The power tool according to claim 10, wherein at least one temperature sensor which operates in a contactless manner comprises an IR temperature sensor, which is suitable for measuring its sensor temperature and the surface temperature of the workpiece. 



15. The power tool according to claim 14, wherein the temperature sensor and/or the laser beam source is/are attached at or on the power tool so that it or they can be oriented or aligned onto a point located in front of the processing tool in the processing direction of the processing tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Sean Shechtman/           Primary Examiner, Art Unit 2896